J-S09002-21


ON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ECN FINANCIAL, LLC                         :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    EARTHSCAPE, INC AND KEN HAUK               :
                                               :
                       Appellant               :   No. 547 EDA 2020

             Appeal from the Judgment Entered January 23, 2020
     In the Court of Common Pleas of Montgomery County Civil Division at
                           No(s): No. 2017-06535

BEFORE: OLSON, J., McCAFFERY, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                                   FILED MAY 12, 2021

       Appellants, Earthscape, Inc. and Ken Hauk (“Hauk”), (collectively,

“Appellants”), appeal from the January 23, 2020 judgment1 entered upon a

non-jury verdict in favor of ECN Financial, LLC (“ECN Financial”) on ECN

Financial’s cause of action. We dismiss this appeal.

       The trial court summarized the factual history as follows:

       [Appellants’] principal place of business [is] in Foristell, Missouri.
       [ECN Financial’s] principal place of business is [in] Horsham,
       Pennsylvania. On [] November 20, 2015, [Appellants] entered
____________________________________________


1 Appellants purport to appeal from the January 6, 2020 order denying their
post-trial motion seeking a new trial or, in the alternative, a judgment
notwithstanding the verdict. “[A]n appeal to this Court can only lie from
judgments entered subsequent to the trial court's disposition of any
post-verdict motions, not from the order denying post-trial motions.”
Johnston the Florist, Inc. v. TEDCO Constr. Corp., 657 A.2d 511, 514
(Pa. Super. 1995). Upon praecipe filed by ECN Financial, LLC, judgment was
entered on January 23, 2020, in favor of ECN Financial, LLC in the amount of
$48,058.06. Appellants’ appeal properly lies from the January 23, 2020
judgment. Id. The caption has been corrected accordingly.
J-S09002-21


     into a written lease agreement to finance a piece of construction
     equipment identified as a Bobcat T650 track loader[,] including all
     attachments and accessories[,] from [ECN Financial]. It was
     undisputed that the terms of the lease [agreement] provide[d] for
     thirty-six monthly [lease] payments of $1,193.33 [each] for use
     of the equipment and[,] at the end of the lease [agreement,] an
     option to [] purchase the equipment for $29,498.15, return the
     equipment, or continue [leasing] the equipment for [twelve
     additional] months. [Pursuant to the lease agreement, if] the
     [monthly lease payment was] not paid on time, a default
     occur[ed].     Upon default, [ECN Financial was] entitled to
     accelerate the balance due for the remaining [monthly lease]
     payments that [had] not been made. The [lease agreement]
     further provided that upon default[, Appellants were] obligated to
     pay all costs to enforce the lease [agreement], including collection
     costs, repossession costs, and attorney’s fees. At trial, sufficient
     evidence was presented to establish that [Appellants] signed the
     lease agreement. [In] a bench trial, [the trial] court found that []
     Hauk [signed] the lease [agreement] and was [a] personal
     guarantor [of the lease obligations]. [] Hauk did not attend the
     [non-jury] trial.

     A payment history for the lease [agreement] was stored by [ECN
     Financial]. The last [monthly lease] payment that [Appellants]
     paid was the October [] 2016 [lease] payment. ECN Financial
     recovered possession of the [equipment] in good condition except
     the tire tracks were damaged to the point that they needed to be
     replaced. Net proceeds of $41,958.88 were received from the sale
     of the equipment in March 2017. At the time of [Appellants’]
     default on the lease [agreement], there were 25 remaining
     payments [outstanding] as [Appellants] paid 11 of the 36
     payments due [under the terms of the lease agreement].

     On March 30, 2017, [ECN Financial] filed a complaint against
     [Appellants] in Montgomery County, Pennsylvania to collect the
     net book value of $59,624.98, including interest at the rate of
     18% per year, plus costs and attorney[’s] fees. In September
     2017, [Appellants] filed a demand for a jury trial, [a] praecipe of
     notice of Missouri law, and preliminary objections. The [trial court
     overruled the] preliminary objections[.] Thereafter, [Appellants]
     filed an answer with new matter, asserting defenses. . . . On
     September 19, 2019, [ECN Financial] filed a pre-trial motion to
     strike the demand for [a] jury trial and the notice of Missouri law
     pursuant to a governing law provision [in the lease agreement],
     which was granted by the [trial] court. The case proceeded to a

                                    -2-
J-S09002-21


        bench trial on December 17, 2019. The entire proceeding lasted
        [one] hour and three minutes during which [ECN Financial] called
        one witness and presented nine exhibits. [Appellants] presented
        no witnesses or exhibits. [Appellants, and in particular Hauk,] did
        not [personally] appear at the trial[. A] medical excuse was
        presented after [ECN Financial] rested [its] case[.] [Appellants]
        did not inform the [trial] court of any reason for [Appellants’]
        absence, request a continuance[,] or ask for an accommodation
        for [Appellants] to participate virtually at the commencement of
        the trial. [Appellants’] absence was only raised with the hope
        [that] it would thwart [ECN Financial’s] counsel from “making a
        point of it.” On December 23, 2019, the [trial] court rendered a
        verdict in favor of [ECN Financial.2] in the amount of $48,058.06.

Trial Court Opinion, 9/11/20, at 1-3 (record citations and extraneous

capitalization omitted). Appellants filed a post-trial motion seeking a new trial

or, in the alternative, a judgment notwithstanding the verdict, which the trial

court subsequently denied on January 6, 2020. On January 23, 2020, upon

ECN Financial filing a praecipe to reduce the verdict to a judgment, a judgment

in the amount of $48,058.06 was entered in favor of ECN Financial.            This

appeal followed.3

        Appellants raise the following issues for our review:

        1.    [Did the trial court err as a matter of law or abuse its
              discretion when it struck Appellants’ September 5, 2017]
____________________________________________


2 We note that at the conclusion of the non-jury trial, the trial court found that
Appellants “breached [their] obligations under the [lease agreement] and
[were] obligated to pay $48,471.98 as a total amount of damages in
accordance with the [lease agreement].” N.T., 12/17/19, at 55. The trial
court subsequently entered an order awarding ECN Financial $48,056.06 in
damages. Trial Court Order, 12/23/19. Judgment was ultimately entered in
favor of ECN Financial in the amount of $48,058.06.

3   Both Appellants and the trial court complied with Pa.R.A.P. 1925.


                                           -3-
J-S09002-21


          request for a jury trial because [ECN Financial] waived the
          issue [by] not [moving] to strike the jury [trial] request until
          [September] 3, 2019[?]

     2.   [Did the trial court err as a matter of law or abuse its
          discretion when it struck Appellants’ September 5, 2017]
          notice of Missouri Law [because ECN Financial] did not move
          to strike the notice until [September] 3, 2019[?]

     3.   [Did the trial court err as matter of law or abuse its
          discretion in denying Appellants’ post-trial motion when the]
          trial testimony showed that [Appellants] were not made
          aware that they were waiving their rights when they
          allegedly signed the [lease agreement] with full knowledge
          which is a violation of Missouri Law[?]

     4.   [Did the trial court err as a matter of law or abuse its
          discretion when it applied Pennsylvania law] and not []
          Missouri law[?]

     5.   [Did the trial court err as matter of law or abuse its
          discretion in denying Appellants’ post-trial motion when ECN
          Financial] failed to show that it did not follow [the] law
          regarding a "commercially reasonable manner" [in
          conducting] a re[-]sale of the [equipment?]

     6.   [Did the trial court err as matter of law or abuse its
          discretion in denying Appellants’ post-trial motion when ECN
          Financial] failed to produce witnesses to show how the
          [equipment] was resold[?]

     7.   [Did the trial court err as matter of law or abuse its
          discretion in denying Appellants’ post-trial motion when ECN
          Financial] admitted that [Appellants] did not receive proper
          notice of the re-sale [of the equipment?]

     8.   [Did the trial court err as matter of law or abuse its
          discretion in awarding ECN Financial] attorney's fees when
          [ECN Financial] failed to produce any document on that
          issue[?]

     9.   [Did the trial court err as matter of law or abuse its
          discretion by implying] a negative inference in response to
          [Hauk’s] medical letter which stated that he could not attend
          the bench trial[?]



                                    -4-
J-S09002-21



Appellants’ Brief at 3.

      Preliminarily, we must address the contention that Appellants’ appeal

should be dismissed because Appellants failed to comply with the Pennsylvania

Rules of Appellate Procedure regarding the requirements for filing an appellate

brief. ECN Financial’s Brief at 11-13.

      Pennsylvania Rule of Appellate Procedure 2101 states,

      Briefs and reproduced records shall conform in all material
      respects with the requirements of these rules as nearly as the
      circumstances of the particular case will admit, otherwise they
      may be suppressed, and, if the defects are in the brief or
      reproduced record of the appellant and are substantial, the appeal
      or other matter may be quashed or dismissed.

Pa.R.A.P. 2101. Pennsylvania Rule of Appellate Procedure 2111(a) requires

an appellant’s brief to contain, inter alia, an argument section.     Pa.R.A.P.

2111(a)(8). The argument section of an appellant’s brief “shall be divided

into as many parts as there are questions to be argued[] and shall have at the

head of each part - in distinctive type or in type distinctively displayed - the

particular point treated therein, followed by such discussion and citation of

authorities as are deemed pertinent.” Pa.R.A.P. 2119(a). “The [Pennsylvania]

Rules of Appellate Procedure state unequivocally that each question an

appellant raises is to be supported by discussion and analysis of pertinent

authority.” Estate of Haiko v. McGinley, 799 A.2d 155, 161 (Pa. Super.

2002).   “Appellate arguments which fail to adhere to these rules may be

considered waived and arguments which are not appropriately developed are




                                     -5-
J-S09002-21



waived.” Lackner v. Glosser, 892 A.2d 21, 29 (Pa. Super. 2006) (citations

omitted).

      This Court will not act as counsel and will not develop arguments
      on behalf of an appellant. When deficiencies in a brief hinder our
      ability to conduct meaningful appellate review, we may dismiss
      the appeal entirely or find certain issues to be waived. It is not
      this Court's responsibility to comb through the record seeking the
      factual underpinnings of [an appellant’s] claim.

Irwin Union Nat’l Bank and Trust Co. v. Famous, 4 A.3d 1099, 1104

(Pa. Super. 2010) (citations omitted), appeal denied, 20 A.3d 1212 (Pa.

2011).

      Here, Appellants raise nine issues in their counseled brief.              The

argument section of Appellants’ brief, however, is divided into only two

sub-sections   entitled   “A.   Burden    of   Proof”   and   “B. Issues   of   First

Impressions[,]” neither of which directly correspond to Appellants’ nine issues.

Appellant’s Brief at 5 (extraneous capitalization omitted). The “arguments”

set forth under each of these two sub-sections consist of general statements

without citation to the record, fail to identify the issue or issues to which the

general statements pertain, and lack any significant legal discussion or

analysis of Appellants’ claims. The dearth of relevant discussion and analysis

of Appellants’ claims with citation to the record and to legal authority in

support thereof prevents this Court from conducting any meaningful review of

Appellants’ issues. Accordingly, because Appellants’ brief fails to adhere to

the requirements of the Pennsylvania Rules of Appellant Procedure, we dismiss

Appellants’ appeal.

                                         -6-
J-S09002-21



     Appeal dismissed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/12/2021




                          -7-